Citation Nr: 0020305	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-25 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to a permanent and total disability rating for 
pension purposes.  

This matter was remanded to the RO in March 1999 for 
additional development.  


FINDINGS OF FACT

1.  The veteran was born in August 1945.  His disabilities 
include postoperative bilateral spontaneous pneumothorax 
which is 10 percent disabling, depression and dysthymic 
disorder which is 30 percent disabling, degenerative disc 
disease of the cervical spine which is 10 percent disabling, 
chronic obstructive pulmonary disease which is zero percent 
disabling, ulnar neuropathy of the right arm which is zero 
percent disabling, ulnar neuropathy of the left arm which is 
zero percent disabling, scars of the lower lip and nose which 
are zero percent disabling and scars of the back which are 
zero percent disabling.  

2.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history. 




CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1155, 1502, 1521, (West 
1991); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342, 4.15, 4.16, 
4.17 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is unemployable on 
the basis of both service-connected and nonservice-connected 
disabilities and he is therefore entitled to non service-
connected pension benefits.  For the purpose of clarity, the 
Board will first set forth the general law and regulations 
pertaining to nonservice-connected pension benefits and the 
rating of disabilities, present the relevant facts pertinent 
to the veteran's claim, proceed to rate each of the veteran's 
current disabilities and then assess his claim of entitlement 
to nonservice-connected pension benefits. 

Relevant Law and Regulations

Nonservice-connected pension claims

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  

A permanent and total disability may be found if the veteran 
suffers from a disability which would render it impossible 
for the average person to follow a substantially gainful 
occupation, and it is reasonably certain that the disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502(a).  See 38 C.F.R. § 3.340.  "Substantially gainful 
employment" is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991). 

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15. 

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (rating schedule).  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate Diagnostic Code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, non-service 
connected disabilities are evaluated under the criteria as 
service connected disabilities.  Individual evaluations are 
then added pursuant to the combined ratings table.  See 38 
C.F.R. § 4.25. 

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  
See 38 C.F.R. § 4.17.   

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b). 

However, "entitlement to pension benefits may be denied even 
where there is no evidence of current employability, if there 
is also no evidence that the veteran's condition is 
permanent."  Block v. Brown, 7 Vet. App. 343, 347 (1994).  
See Grantham v. Brown, 8 Vet. App. 228 (1995). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has effectively determined 
that in claims of entitlement to VA disability pension, the 
VA has a duty to insure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992). 

38 C.F.R. § 4.17 (1999) provides that prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  Also, 38 C.F.R. § 4.17a (1999) provides that 
"[a] permanent and total disability rating under the 
provisions of §§ 4.15, 4.16 and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when: (a) 
A veteran, regardless of employment status, also has 
innocently acquired 100 percent disability, or (b) Where 
unemployable, the veteran has other disabilities innocently 
acquired which meet the percentage requirements of §§ 4.16 
and 4.17 and would render, in the judgment of the rating 
agency, the average person unable to secure or follow a 
substantially gainful occupation." 

38 C.F.R. § 3.301(c)(2) (1999) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits) but that "[o]rganic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  38 C.F.R. § 
3.301(c)(3) 1999) contains similar language applicable to 
drug abuse.  Therefore, alcohol dependence and substance 
abuse are deemed by statute to be the result of willful 
misconduct and cannot themselves be considered as a 
disability for purposes of pension benefits. 

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999). 



Factual Background

Medical History

Review of the record reveals that the September 1993 
pulmonary function test results were within normal limits.  
FEV-1 was 89 percent of predicted value.  FEV-1/FVC was 82 to 
86 percent of predicted value.   

The November 1993 X-ray examination report of the cervical 
spine detected minimal posterior endplate proliferation at 
C5-C6 of doubtful significance. 

A July 1994 nerve conduction studies revealed an abnormal 
study which indicated ulnar neuropathy at the level of the 
elbow and in the forearm, bilaterally, more severe on the 
right.  The July 1994 electromyogram (EMG) revealed no acute 
abnormalities.  There was evidence of chronic changes of the 
ulnar supplied muscles of the right upper extremity.  It was 
noted that the veteran had a mild complaint of numbness in 
the dorsum of the hand on the right for two years.  

An October 1996 VA treatment record indicates that the 
results of an MMPI -2 revealed that the veteran had mild to 
moderate depression.  The impression was chronic depression.  
The examiner noted that the veteran had a long history of 
alcohol abuse; he had been sober for the past eight months.  
The examiner stated that given the eight months of sobriety, 
the veteran's depression probably existed independent of the 
effect of alcohol abuse, along the lines of a dysthymic 
disorder.  

An October 1996 VA X-ray examination report reflects an 
impression of chronic obstructive pulmonary disease and 
evidence of left thoracotomy.  There was no other evidence of 
acute cardiopulmonary disease.  

A February 1997 VA psychiatric examination report indicates 
that the veteran's chart was replete with multiple inpatient 
admissions and outpatient treatment for chronic severe 
alcoholism and the sequela of withdrawal.  The veteran 
underwent treatment for substance abuse and had been 
hospitalized at least fifteen times for alcohol abuse.  The 
records showed that depression had been diagnosed two months 
prior and he had been placed on Zoloft.  The veteran reported 
that he had last worked as a truck driver for Goodwill 4 
years ago for 6 months.  He reported that he quit that job.  
The veteran stated that his longest job has been one and a 
half years at the Post Office.  He reported that he quit that 
job as well.   He did not give the examiner a reason for 
quitting his jobs.  The veteran reported that he had been 
alcohol free for 10 days. 

Mental status examination revealed that the veteran's 
grooming was average.  He was cooperative.  Overall affect 
was flattened.  He denied hallucinations or delusions.  His 
recent and remote memory were intact.  The examiner noted 
that it was clear form the records that the veteran's most 
prominent problem was alcoholism and that the veteran had a 
longstanding history of serious chronic alcoholism stretching 
over several decades.  The examiner indicated that the 
veteran had sufficient symptoms to be diagnosed as having a 
dysthymic disorder.  He also believed that the veteran had an 
underlying personalty disorder but he was not psychotic at 
that time.  The Axis I diagnosis was chronic alcoholism, 
severe, currently sober, and dysthymic disorder.   The Axis 
II diagnosis was mixed personality disorder.  The examiner 
stated that assuming the veteran was service connected for 
alcoholism, his Global Assessment of Functioning (GAF) score 
relative to service-connected disabilities was 60 and his 
overall GAF score, including all conditions, was 51.  

A February 1997 VA general medical examination report 
indicates that the veteran's lungs were clear to auscultation 
bilaterally.  Examination of the musculoskeletal system was 
negative.  Neurological examination was negative except for a 
fine tremor of the head and hands.  The diagnosis was chronic 
alcoholism.  

An April 1997 VA treatment record reveals that the veteran's 
Axis I diagnosis was alcohol dependence and dysthymia.  His 
GAF score was 55.  

A June 1997 VA treatment record reveals that the veteran had 
neck pain with radicular symptoms.  It was noted that the 
veteran had full range of motion of his neck.  There was no 
atrophy or fasciculations.  X-ray examination revealed mild 
to moderate degenerative changes with osteophytes at multiple 
levels.  

A July 1998 VA treatment record indicates that the veteran 
had full range of motion of his neck.  He had an area of 
stiffness in both precervical muscles.  The diagnostic 
impression was flexion and extension injury.   

An August 1998 evaluation report which was done by a private 
physician for a the State of Wyoming Department of 
Employment, Division of Vocational Rehabilitation indicates 
that the veteran reported having an occasional radiating pain 
from his neck down his right arm in the lateral area of the 
biceps and down through his forearm.  Examination revealed 
that the neck was nontender to palpation; he appeared to have 
the normal range of motion.  He had some pain when he pushed 
down his head in the neck area although this did not 
reproduce radiating pain down his arm.  X-ray examination 
revealed signs of degenerative changes and abnormalities of 
the bones which could represent foci for chronic pain.  The 
examiner indicated that this would not limit the veteran in 
working unless he was doing particularly strenuous work or 
unless he was more limited by pain than he was that day.  The 
report indicated that the veteran reported having a long 
history of intermittent numbness of the right hand over the 
past four or five years.  Neurological examination revealed 
normal strength, sensation, and reflexes in the upper 
extremities.  Examination further revealed that the veteran 
had a scar of the middle of the lower lip and on his nose.  
Physical examination also revealed some chronic scarring in 
the center of the spine in the lumbar area.  There were two 
linear horizontal scars approximately 5 to 6 centimeters long 
in the mid to low thoracic area but on the more lateral side 
of the trunk.  The examiner indicated that the veteran was 
unaware of the scars on the back.  

The August 1998 pulmonary function test report indicates that 
the impression was normal pulmonary mechanics.  Examination 
revealed that FEV-1 was 87 percent of the reference value and 
FEV-1/FVC was 83 percent which was the expected ratio for the 
veteran's age.  The examiner indicated that the veteran had 
relatively normal pulmonary function tests.  The examiner 
noted that the veteran had a mild deficit in his FEV-1 but he 
did not think this would limit the veteran significantly.  
The examiner pointed out that the veteran was able to walk 
fairly far without stopping for shortness of breath.  

A September 1998 VA operation report indicates that the 
veteran underwent excision and revision of a scar of the 
lower lip.  

A March 1999 VA hospitalization record indicates that the 
veteran "presented intoxicated again."  He smelled strongly 
of alcohol and his blood alcohol level was .23.  The veteran 
indicated that he had been evicted from subsidized housing a 
few weeks previously.  His upper extremities and head were 
marked by tremulousness.  Axis I diagnoses were alcohol 
dependence, nicotine dependence, and dysthymia.  It was noted 
that the veteran had a GAF score of 32.  The examiner 
indicated that the veteran had recently relapsed and this led 
him to significant legal problems.  The veteran was placed in 
a substance abuse program.

VA residential detoxification treatment records, dated from 
March 1999 to June 1999, indicate that the veteran's Axis I 
diagnosis was alcohol dependence.  His GAF score was 51.  

A June 1999 VA discharge summary for the residential 
detoxification treatment program indicates that the veteran's 
Axis I diagnosis was alcohol dependence, dysthymia, and 
nicotine dependence.  His GAF score was 40.  It was noted 
that the veteran stated that he had been hired by a dietary 
service for an on call position. 

An October 1999 VA psychiatric outpatient treatment record 
indicates that the veteran had a relapse into alcohol abuse.  
It was noted that he had completed residential treatment, 
specifically the "recidivist group" in June, but had 
evidently not do any substance abuse follow up. 

In a November 1999 statement, the veteran stated that he was 
forced to quit his last job because of the pain from his 
arthritis and pinched nerve in his neck and upper back.   A 
November 1999 VA treatment record reveals that the veteran 
reported having neck pain.  Examination revealed that his 
neck was stiff at times.  He did not have radiation.  Range 
of motion was adequate.  There as some crepitance.  Piroxicam 
and moist heat were prescribed.  X-ray examination of the 
cervical spine indicates that extensive degenerative changes 
are seen throughout the cervical spine.  The degenerative 
change was slightly more pronounced since June 1997.  

A December 1999 VA treatment record indicates that the 
veteran had a follow-up examination for his neck pain.  He 
stated that Piroxicam helped.  

Work History

VA hospitalization records dated in April 1980 indicate that 
the veteran worked a variety of jobs since service and his 
last job was with the Post Office.  It was noted that the 
veteran had a pattern of abusive drinking; he would get a 
job, get into difficulty because of his drinking, and then 
quit before he was fired.  

A VA treatment record from a substance abuse treatment 
program dated in September 1995 indicates that the veteran 
was working part-time.   

In a December 1996 application for compensation or pension, 
the veteran reported that he last worked in June 1992.  The 
veteran reported that he completed four years of high school 
and one year of college.  He stated that he last worked in 
food service for two months; he was terminated.  It was noted 
that he was born in August 1945.   

A February 1997 VA psychiatric examination report indicates 
that the veteran's chart revealed that he underwent treatment 
for substance abuse and had been hospitalized at least 
fifteen times for alcohol abuse.  The records showed that 
depression had been diagnosed two months prior and had been 
placed on Zoloft.  The veteran reported that he had last 
worked as a truck driver for Goodwill 4 years ago for 6 
months.  He reported that he quit that job.  The veteran 
stated that his longest job has been one and a half years at 
the Post Office.  He reported that he quit that job as well.   
He did not give the examiner a reason for quitting his jobs.  
The veteran reported that he had been alcohol free for 10 
days. 

At a hearing before the RO in February 1998, the veteran 
stated that he was entitled to pension benefits due to his 
lung disability, chronic obstructive pulmonary disease, 
emphysema, and pinched nerves in the elbows and in his neck.  
Hearing Transcript, hereinafter Tr., 2.  He indicated that 
his main occupation was a laborer and he stated he had a hard 
time working because of his weak lung capacity and pinched 
nerves.  Tr. 3.  The veteran stated that he last worked in 
1993 or 1994 as a laborer.  Tr. 6.  He worked for about two 
and a half years.  Tr. 7.  That job ended because he moved; 
he was trying to find a job.  Tr. 7 and 9.   

A September 1998 VA treatment record reveals that the veteran 
reported that he was working as a laborer.  He was sober at 
that time.    

A February 1999 VA treatment record indicates that the 
veteran reported that he had worked for a department store 
for 8 months until a refrigerator fell on him.  He reported 
that he did not drink during those months he was working.  

A March 1999 VA residential detoxification treatment record 
indicates that the veteran reported working as a janitor, 
full time.  He noted that he had worked at a department store 
and for the VA in the past.  An April 1999 VA residential 
detoxification treatment record indicates that the veteran 
reported that he began to like his job with the state, and he 
had been encouraged to apply for regular state employment by 
his supervisor.  A May 1999 treatment record reveals that the 
veteran reported that he had an interview for a permanent 
custodial position.  Another May 1999 VA treatment record 
indicates that the veteran stated that his job was 
"excellent."  

A June 1999 VA discharge summary indicates that the veteran 
stated that he had been hired by a dietary service for an on 
call position. 

An October 1999 VA psychiatric outpatient treatment record 
indicates that the veteran had a relapse in alcohol abuse.  
The veteran stated that "his tremors aren't too bad now".  
It was noted that he was working and had not lost his 
employment due to the relapse.  

In a November 1999 statement, the veteran stated that he was 
forced to quit his last job because of the pain from his 
arthritis and pinched nerve in his neck and upper back. 

Analysis

The Board will first discuss whether the claim is well-
grounded and then separately discuss the level of 
disabilities claimed by the veteran to currently exist.  The 
Board will then evaluate the veteran's pension claim by 
applying the various standards enunciated by the Court. 

Initial Matters

The veteran's claim of entitlement to pension benefits is 
well-grounded for the purposes of 38 U.S.C.A. § 5107(a) 
(West 1991), as the veteran had active service during a 
period of war and has contended that he is precluded from 
gainful employment due to his disabilities.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Since this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  This matter was remanded 
to the RO in March 1999 for additional development.  The 
Board is satisfied that the RO complied with all directives 
of the remand.  The Board notes that the RO requested the 
veteran to identify treatment records and to submit a release 
so that the RO would be able to obtain the treatment records 
from S.E. Mental Health.  The veteran did not respond to that 
request.  The Board points out that the RO did obtain the VA 
records that were identified by the veteran.  The veteran has 
been provided with VA examinations as well as a personal 
hearing and a full opportunity to present evidence and 
argument in support of this claim.  The Board is not aware of 
any other evidence which must be obtained in order for an 
informed decision to be made as to this issue.  The Board 
finds that all facts that are relevant to this issue have 
been properly developed.

The veteran's representative argues that this matter should 
be remanded and the veteran should be afforded a VA 
examination to determine the severity of his postoperative 
bilateral spontaneous pneumothorax and his claimed emphysema.  
The Board finds that a remand is not necessary.  As noted 
above, the Board finds that the RO complied with the 
directives of the March 1999 remand.  The remand directed the 
RO to afford the veteran a VA examination if, in their 
discretion, they determined that an examination was 
necessary.  The RO determined that an examination was not 
necessary and did not schedule one.  The Board agrees with 
this determination.  The Board finds that there is adequate 
medical evidence of record to evaluate the veteran's 
disabilities without another examination.  For instance, the 
veteran underwent pulmonary function tests in 1998.  As 
discussed in detail below, the results of the pulmonary 
function tests were normal.  The Board also points out that 
the veteran was afforded a VA examination in 1997.  Thus, the 
Board concludes that no other medical evidence is needed in 
order for an informed decision to be made.   

The veteran's representative also argues that the RO did not 
properly evaluate or consider the veteran's claimed 
emphysema.  The Board finds that the RO properly considered 
all of the veteran's disabilities, including the veteran's 
pulmonary disabilities.  The medical evidence of record did 
not establish that the veteran currently had emphysema.  
Rather, the evidence of record established that the veteran 
had chronic obstructive pulmonary disease.  This disability 
was evaluated and considered by the RO.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

Discussion of the level of disabilities

At the outset of its discussion, the Board observes that 
occupational impairment has been attributed at least in part 
to alcohol dependence.  The Board wishes to reiterate that 
the veteran's well-documented chronic alcohol abuse may not 
be considered to be among the disabilities to be evaluated in 
determining whether a permanent and total disability rating 
should be assigned.  The law provides that no compensation 
may be paid for a disability which results from the veteran's 
own willful misconduct or abuse of alcohol or drugs.  See 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388; U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (1999).

Postoperative bilateral spontaneous pneumothorax

Review of the record reveals that service connection is 
established for postoperative bilateral spontaneous 
pneumothorax and a 10 percent evaluation is assigned under 
Diagnostic Code 6602 [bronchial asthma] by analogy.  See 
38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6602 (1999).  

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1999). 

The Board finds that the 10 percent evaluation is appropriate 
for the service-connected postoperative bilateral spontaneous 
pneumothorax.  There is no medical evidence of an FEV-1 of 70 
percent or less or an FEV-1/FVC of 70 percent or less.  
Review of the record reveals that pulmonary function tests in 
September 1993 were within normal limits.  FEV-1 was 89 
percent of predicted value.  FEV-1/FVC was 82 to 86 percent.  
The August 1998 examination report indicates that examination 
revealed that FEV-1 was 87 percent of the reference value and 
FEV-1/FVC was 83 percent, which was the expected ratio for 
the veteran's age.  The examiner indicated that the veteran 
had relatively normal pulmonary function tests.  The examiner 
stated that the veteran had a mild deficit in his FEV-1, but 
he did not think this would limit the veteran significantly. 

There is no medical evidence that the veteran must use an 
inhalational or oral bronchodilator therapy on a daily basis 
or anti-inflammatory medication.  There is no evidence that 
the veteran must use systemic corticosteroids or immuno-
suppressive medications.  There is no evidence that the 
veteran has more than one attack per week with episodes of 
respiratory failure or has monthly visits to a physician for 
required care of exacerbations.   

Thus, the Board finds that the postoperative bilateral 
spontaneous pneumothorax is properly rated as 10 percent 
disabling under Diagnostic Code 6602.    

Depression and dysthymic disorder

The RO assigned a 30 percent evaluation to the veteran's 
nonservice-connected depression and dysthymic disorder under 
Diagnostic Code 9433.  The Rating Schedule provides that: 

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9433 (1999).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Initially, the Board points out that the medical evidence of 
record establishes that the veteran's most prominent problem 
was severe alcoholism.  The law provides that unemployability 
for pension purposes must be based on innocently acquired 
disabilities and not on disability resulting from the 
veteran's own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 1991).  In these circumstances, alcohol dependence, if 
shown, would be willful misconduct which may not be 
considered in determining the veteran's eligibility for 
pension benefits.  38 C.F.R. § 3.301(c)(2) (1999).  Thus, the 
Board will not consider the veteran's severe alcoholism when 
determining whether he is permanently and totally disabled.  

The Board finds that the depression and dysthymic disorder is 
properly rated as 30 percent disabling under Diagnostic Code 
9433.  The medical evidence of record establishes that the 
veteran has depression and a dysthymic disorder that causes 
mild to moderate symptoms.  The October 1996 VA treatment 
record reveals that the veteran took an MMPI-2 which revealed 
that he had mild to moderate depression.  The impression was 
chronic depression.  The examiner indicated that the veteran 
had a long history of alcohol abuse and he had been sober for 
the past eight months.  The examiner concluded that the 
veteran's depression probably existed independent of the 
effect of alcohol abuse, along the lines of a dysthymic 
disorder.  The evidence of record shows that the veteran was 
on medication for the depression. 

The Board also notes that the medical evidence of record 
shows that the veteran's GAF score ranged from 51 to 60 when 
the veteran was sober.  For instance, treatment records from 
a VA residential detoxification program dated from March 1999 
to June 1999 indicate that the veteran's GAF score was 51.  
GAF scores ranging from 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Indeed, the low GAF 
score the veteran received [32 in March 1999] was associated 
with the problems stemming from his long term alcohol abuse.  

There is no evidence of record which establishes that the 
veteran's depression and dysthymic disorder caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.  
There is no evidence that the depression and dysthymic 
disorder caused occupational and social impairment, with 
deficiencies in most areas due to such symptoms as suicidal 
ideation; obsessional rituals; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  There is no evidence of record that 
establishes that the depression and dysthymic disorder causes 
total occupational and social impairment or gross impairment 
in thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  

The medical evidence of record clearly establishes that the 
veteran's alcoholism was the principal reason for his 
occupational impairment and dysfunction in the workplace.  
The record shows that when the veteran maintained sobriety, 
he was able to work and hold a job.  VA outpatient treatment 
records indicate that in February 1999, the veteran reported 
that he had worked in a department store for eight months, 
until he was injured at work.  He stated that he really liked 
that job and that he was not drinking during those months.  
VA residential detoxification treatment records indicate that 
the veteran worked full time as a janitor from March 1999 to 
October 1999; he was sober for that time period.  

Thus, the Board finds that the depression and dysthymic 
disorder is properly rated as 30 percent disabling under 
Diagnostic Code 9433.     

Degenerative disc disease of the cervical spine

Review of the record reveals that the RO rated the 
nonservice-connected degenerative disk disease of the 
cervical spine with full range of motion as 10 percent 
disabling under Diagnostic Codes 5293 [intervertebral disc 
disease] and 5003 [degenerative joint disease].  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5293 (1999).  

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease and a 20 
percent rating is assigned for intervertebral disc syndrome 
which is moderate with recurring attacks.  A 40 percent 
rating is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1999). 

Under Diagnostic Code 5003, degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5290 rates the limitation of motion of the 
cervical spine.  Under this diagnostic code, a 10 percent 
evaluation is assigned for slight limitation of motion, a 20 
percent rating is assigned for moderate limitation of motion, 
and a 30 percent evaluation is assigned for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

The Board finds that the 10 percent rating is appropriate for 
the degenerative disc disease of the cervical spine under 
Diagnostic Code 5293.  The evidence of record establishes 
that the veteran's cervical spine disability is productive of 
mild disability.  

Review of the record reveals that the X-ray examination 
reports characterize the degenerative disc disease of the 
cervical spine as minimal or mild to moderate.  The November 
1993 X-ray examination detected minimal posterior endplate 
proliferation at C5-C6 of doubtful significance.  The June 
1997 X-ray examination revealed mild to moderate degenerative 
changes with osteophytes at multiple levels.  An August 1998 
X-ray examination of the cervical spine revealed spondylosis 
between C3 to C7 and mild enrichment upon the sagittal 
diameter of the vertebral canal by spurs at 5-6 and 6-7.  

The medical evidence establishes that the veteran's 
degenerative disc disease of the cervical spine causes mild 
disability and mild functional impairment.  The evidence of 
record shows that the veteran has complaints of intermittent 
radiating pain down his right arm, stiffness in the 
precervical muscles, and some pain when he pushed down his 
head in the neck area.  The veteran had full range of motion 
of his neck and pain medication helped relieve his neck pain.  
The Board places great weight on that the August 1998 
evaluation report, in which the examiner concluded that the 
cervical spine disability would not limit the veteran in 
working unless he was doing particularly strenuous work or 
unless he was more limited by pain than he was that day.  
That examination was specifically conducted for the purpose 
of determining the impact of the veteran's claimed disability 
on his employability.  The Board places relatively little 
weight of probative value on the veteran's self-serving 
statements, such as the one in November 1999, to the effect 
that he cannot work due to his neck problems.  The evidence 
of record, among which is the October 1999 VA report, clearly 
indicates that the veteran's employment difficulties are 
associated with his chronic, long term alcoholism.

There is no evidence of moderate intervertebral disc disease 
with recurring attacks, severe intervertebral disc disease 
with recurring attacks with intermittent relief, or 
pronounced intervertebral disc disease with persistent 
symptoms compatible with neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  As noted above, the evidence of record shows that 
the veteran had complaints of occasional radiating pain.  
There is no evidence of "attacks."  Thus, the Board finds 
that a 10 percent disability rating is appropriate for the 
nonservice-connected degenerative disc disease of the 
cervical spine under Diagnostic Code 5293 (1999).  The Board 
notes that the ulnar neuropathy of the right and left arms is 
rated separately under Diagnostic Code 8516 and is discussed 
below.  

The Board notes that the RO rated the degenerative disc 
disease of the cervical spine, in the alternative, under 
Diagnostic Code 5003, degenerative arthritis.  As noted 
above, under this diagnostic code, the degenerative arthritis 
is rated on the basis of limitation of motion, which in this 
case, would be Diagnostic Code 5290 limitation of motion of 
the cervical spine.  The Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5290, since the evidence of record shows that 
the veteran has full range of motion of the cervical spine.   

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's cervical spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
provide a basis for a higher disability evaluation for the 
degenerative disc disease of the cervical spine.  As noted 
above, the veteran had full range of motion of the cervical 
spine.  There was no evidence of atrophy, weakness, excess 
fatigability, or incoordination.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for a 
higher disability rating.  

In summary, the Board find that the nonservice-connected 
degenerative disc disease of the cervical spine is properly 
rated as 10 percent disabling under Diagnostic Code 5293.    

Chronic obstructive pulmonary disease

The RO assigned a zero percent disability evaluation to the 
chronic obstructive pulmonary disease (COPD) under the 
provisions of Diagnostic Code 6604 [chronic obstructive 
pulmonary disease].  See 38 C.F.R. § 4.97, Diagnostic Code 
6604.

Under Diagnostic Code 6604, a 10 percent rating is warranted 
for COPD manifested by FEV-1 of 71- to 80- percent predicted, 
or, FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80- 
percent predicted.  A 30 percent rating is warranted for COPD 
manifested by FEV-1 of 56- to 70-percent predicted, or; FEV- 
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  A 60 percent rating is warranted for COPD 
manifested by FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted for COPD manifested by FEV- 1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  
Post-bronchodilator readings are used in applying the rating 
criteria.  Id. 

The Board finds that the nonservice-connected COPD should be 
rated as zero percent disabling under Diagnostic Code 6604.  
There is no medical evidence of the veteran's FEV-1 of 80 
percent or less, or FEV-1/FVC of 80 percent or less.  Review 
of the record reveals that pulmonary function tests in 
September 1993 were within normal limits.  FEV-1 was 89 
percent of predicted value.  FEV-1/FVC was 82 to 86 percent.  
Pulmonary function tests performed in August 1998 revealed 
that FEV-1 was 87 percent of the reference value and FEV-
1/FVC was 83 percent, which was the expected ratio for the 
veteran's age.  It was noted that the veteran's lungs were 
relatively clear.  Forced expiatory breathing test was 
normal.  The examiner indicated that the veteran had 
relatively normal pulmonary function tests.  The examiner 
noted that the veteran had a mild deficit in his FEV-1, but 
he did not think this would limit the veteran significantly. 

Thus, the Board finds that the nonservice-connected COPD 
should be rated as zero percent disabling under Diagnostic 
Code 6604.   

Ulnar neuropathy of the left and right arms

The RO rated the nonservice-connected ulnar neuropathy of the 
left and right arms as zero percent disabling under 
Diagnostic Code 8516 [paralysis of the ulnar nerve].  

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], 
when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, as 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1999).   

The Board finds that the ulnar neuropathy of the left upper 
extremity should be rated as zero percent disabling under 
Diagnostic Code 8516.  A July 1994 nerve conduction study 
indicated ulnar neuropathy at the level of the elbow and in 
the forearm, bilaterally.  The evidence of record indicates 
that the veteran had complaints of numbness in the left hand.  
However, despite the abnormal nerve conduction studies, 
neurological examination in 1998 was normal.  The August 1998 
medical evaluation report indicates that neurological 
examination revealed normal strength, sensation, and reflexes 
in the upper extremities.  Neurological examination in 1997 
was negative except for a fine tremor of the head and hands, 
which was due to alcoholism.  There is no evidence of mild, 
moderate, or severe incomplete paralysis of the ulnar nerve 
on the left, or complete paralysis of the ulnar nerve on the 
left.  Thus, the Board finds that the ulnar neuropathy on the 
left was properly rated as zero percent disabling under 
Diagnostic Code 8516.  

Regarding the nonservice-connected ulnar neuropathy on the 
right, the Board first points out that the veteran's right 
upper extremity is his dominant or major extremity.  After 
review of the record, the Board finds that the ulnar 
neuropathy on the right should be rated as zero percent 
disabling under Diagnostic Code 8516.  The medical evidence 
of record reveals that nerve conduction studies in July 1994 
revealed ulnar neuropathy at the level of the elbow and in 
the forearm, bilaterally, more severe on the right.  There 
was evidence of chronic changes of the ulnar supplied muscles 
of the right upper extremity.  It was noted that the veteran 
had a mild complaint of numbness in the dorsum of the hand on 
the right for two years.  However, the Board points out that 
an August 1998 medical evaluation report indicates that 
neurological examination revealed normal strength, sensation, 
and reflexes in the upper extremities.  There is no evidence 
of mild, moderate, or severe incomplete paralysis of the 
ulnar nerve on the right or complete paralysis of the ulnar 
nerve on the right.  Thus, the Board finds that the zero 
percent rating is appropriate for the nonservice-connected 
ulnar neuropathy on the right under Diagnostic Code 8516.   
  
Scars of the lower lip and nose and of the back

The RO rated that veteran's nonservice-connected scars of the 
lower lip and nose and scars of the back as zero percent 
disabling.  The Board finds that the zero percent ratings for 
the nonservice-connected scars of the lip, nose and back are 
appropriate.  

Scars of the face may be rated under Diagnostic Code 7800, 
disfiguring scars of the head, face, or neck.  Under this 
diagnostic code, a noncompensable evaluation is assigned for 
a disfiguring scar of the head, face or neck which is slight.  
A 10 percent evaluation is assigned for a moderately 
disfiguring scar.  A 30 percent evaluation is assigned for a 
severely disfiguring scar, especially if producing a marked 
or unsightly deformity of the eyelids, lips, or auricles.  A 
50 percent evaluation is assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The evidence of record establish that the veteran has scars 
of the lip and nose.  In September 1998, the veteran 
underwent excision and revision of a scar of the lower lip.  
There is no evidence of record that the scars of the lip and 
nose are moderately or severely disfiguring, produces marked 
or unsightly deformity of the eyelids, lips, or auricles, or 
causes complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  There is no reference to the scars after the 
September 1998 excision and revision.  Thus, the Board finds 
that a zero percent rating is appropriate for the scars of 
the lower lips and nose under Diagnostic Code 7800.    

The veteran's nonservice-connected scars of the lower lip and 
nose may also be rated under Diagnostic Code 7803, 
superficial scars which are poorly nourished with repeated 
ulceration, or Diagnostic Code 7804, superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  There is no 
evidence that the scars of the lower lip or nose are poorly 
nourished, have repeated ulceration, or are tender and 
painful upon objective demonstration.  Thus, the Board finds 
that a zero percent rating is appropriate for the scars of 
the lower lips and nose under Diagnostic Codes 7803 or 7804. 

Regarding the nonservice-connected scars of the back, the 
Board finds that a zero percent rating is appropriate as 
well.  The evidence of record indicates that the veteran had 
two scars on the lumbar or thoracic region of the back.  
There is no evidence that the scars of the back are poorly 
nourished, have repeated ulceration, or are tender and 
painful upon objective demonstration.  The August 1998 
evaluation report indicates that the veteran was not even 
aware that he had scars on his back.  The veteran does not 
assert that such scars affect his ability to obtain or retain 
employment.  Thus, the Board finds that a zero percent rating 
is appropriate for the scars of the back under Diagnostic 
Codes 7803 or 7804. 
 
Discussion of the issue of entitlement to a permanent and 
total rating for pension purposes

Discussion

The veteran's combined disability rating of 40 percent is 
comprised of a 30 percent evaluation for the depression and 
dysthymic disorder, a 10 percent evaluation for the 
postoperative bilateral spontaneous pneumothorax, 10 percent 
for the degenerative disc disease of the cervical spine and 
noncompensable evaluations for the chronic obstructive 
pulmonary disease, ulnar neuropathy of the left arm, ulnar 
neuropathy of the right arm, and cars of the lip , nose, and 
back.  When combined pursuant to 38 C.F.R. §§ 4.25 and 4.26 
(1999), these ratings result in a 40 percent disability 
evaluation.  

Application of 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 
("Average Person" Test).  

Assuming without conceding that each of the veteran's 
disabilities are permanent in accordance with 38 C.F.R. 
§ 4.17, the disabilities are objectively determined not to be 
representative of a total 100 percent scheduler evaluation in 
accordance with 38 C.F.R. § 4.15.  Thus, a permanent and 
total disability evaluation is not warranted on the basis of 
the "average person" standard of review.  

Application of 38 U.S.C.A. § 1521(a) (West 1991) and 
38 C.F.R. §§ 3.321(b)(2), 4.17 ("unemployability or 
subjective test")

The veteran does not satisfy the criteria for a schedular 
permanent and total evaluation under 38 C.F.R. §§ 4.16(a) and 
4.17.  As the veteran has more than one disability, he is 
required to have at least one disability rated at as least 40 
percent disabling in order to meet the threshold requirement 
of 38 C.F.R. § 4.16(a).  The veteran does not have any 
disabilities rated 40 percent or more.  Furthermore, he does 
not have sufficient additional disability to bring the 
combined rating to 70 percent or more.  Thus, the veteran can 
not be considered permanently and totally disabled on this 
basis. 

Because the veteran's disabilities collectively do not meet 
the percentage requirements of 38 C.F.R. § 4.16, the Board 
must determine whether the veteran is entitled to pension 
benefits based on subjective criteria, including disability, 
age, education and occupational history.  38 C.F.R. §§ 3.321, 
4.15. 

In this regard, the evidence establishes that the veteran is 
55 years old and has a high school degree and one year of 
college education.  The veteran has reported past employment 
as a truck driver, laborer, Post Office worker, food service 
worker, and most recently, as a janitor.  The evidence of 
record shows that he most recently worked as a janitor, full-
time, from March 1999 to October 1999.  

The veteran asserts that he is unemployable as a result of 
his "weak lungs" and pinched nerve of the elbows and neck.  
The Board finds that there is no evidence of record that 
establishes that the veteran's pulmonary disorders prevent 
him from working.  As discussed above, the medical evidence 
of record indicates that the veteran has two pulmonary 
disorders: the service-connected postoperative bilateral 
spontaneous pneumothorax which is 10 percent disabling, and 
the COPD which is zero percent disabling.  The medical 
evidence of record further indicates that  pulmonary function 
testing results were within normal limits.  The more recent 
pulmonary function tests, which were performed in August 
1998, indicate that the veteran had relatively normal 
pulmonary function test results for his age.  The examiner 
indicated that the veteran only had a mild deficit and he did 
not think this would limit the veteran significantly.  It was 
noted that the veteran was able to walk fairly far without 
stopping for shortness of breath.  Thus, the Board finds that 
the veteran's postoperative bilateral spontaneous 
pneumothorax and COPD do not render him unemployable.  

The veteran also asserts that his "pinched nerves" of the 
elbow and neck interfere with his ability to obtain 
employment.  As discussed above, the medical evidence of 
record shows that the veteran had ulnar neuropathy of the 
left and right arms.  There is no medical evidence which 
establishes that the ulnar neuropathy of the left and right 
arms interfere with the veteran's ability to be employed.  
The primary symptom due to the ulnar neuropathy is 
intermittent numbness.  There is no medical evidence which 
establishes that the ulnar neuropathy causes any functional 
impairment.  The February 1997 neurological examination was 
normal except for a fine tremor in the hands which was 
related to the veteran's alcoholism.  Neurological 
examination in August 1998 revealed normal strength, 
sensation, and reflexes in the upper extremities.  There is 
other evidence of record, including the March 1999 VA 
hospital report, which associates the veteran's upper 
extremity tremors with alcohol abuse.  For the reasons and 
bases expressed above, the Board finds that the ulnar 
neuropathy of the left and right arms do not render the 
veteran unemployable.   

The veteran also asserts that he is unemployable due to his 
cervical spine disability and that he had to quit a job in 
November 1999 because of this disability.  As discussed 
above, the Board finds that the degenerative disc disease of 
the cervical spine is productive of mild disability.  The 
evidence of record shows that this disability caused neck 
pain and stiffness.  Despite the pain and stiffness, the 
veteran had full range of motion of the neck.  The examiner 
who performed the August 1998 evaluation indicated that the 
cervical spine disability would not limit the veteran in 
working unless he was doing particularly strenuous work or 
unless he was more limited by pain that he was at the 
evaluation.  The Board places great weight on this 
evaluation.  The Board finds that the medical evidence does 
not establish that the cervical spine disability rendered the 
veteran unemployable.   

There is no medical evidence of record which establishes that 
the depression and dysthymic disorder causes the veteran to 
be unemployable.  As discussed above, the medical evidence of 
record establishes that the depression and dysthymic disorder 
causes at worst moderate impairment.  The evidence of record 
does not show that this moderate impairment prevents the 
veteran from being employed.  The medical record is clear 
that the bulk of the veteran's problems with employability 
stem from his well-documented alcoholism.  As noted above, 
his low GAF score of 32 was coincident with periods of 
alcohol abuse; higher GAF scores, indicative of moderate 
psychiatric impairment, are coincident with periods of 
sobriety. 

The Board further finds that the veteran has not demonstrated 
that the combination of his present disabilities, alcoholism 
excluded, render him unemployable under 38 C.F.R. 
§ 3.321(b)(1).  He has not presented such an unusual 
disability picture that it can be shown, in light of the 
above subjective factors, that he is precluded from 
sustaining gainful employment as a result of his 
disabilities.  There is no evidence of frequent 
hospitalization for such disabilities.  The veteran has been 
frequently hospitalized for severe alcoholism; however, 
alcoholism can not be considered in the determination of 
whether the veteran is entitled to a permanent and total 
rating for pension purposes.  38 C.F.R. §§ 3.301(c)(2); 4.17.   

As noted above, the evidence of record shows that the veteran 
has worked as recently as October 1999 as a janitor.  The 
1999 medical records indicate that he spent most of that 
spring in a program for "recidivists", evidently to no 
avail, since he was noted to have relapsed in October 1999.  
The evidence of record conclusively establishes that the 
veteran's severe alcoholism interferes with his ability to be 
employed, not his postoperative bilateral spontaneous 
pneumothorax, COPD, depression and dysthymic disorder, ulnar 
neuropathy of the right and left arms, and scars of the lip, 
nose and back.  The evidence shows that the veteran has a 
clear pattern of alcohol abuse that interferes with his 
ability to retain employment.  Alcoholism can not be 
considered when determining if a veteran is entitled to 
pension benefits.  See 38 C.F.R. §§ 3.301, 4.17.   

In short, there is no medical evidence of record reflecting 
that the veteran cannot perform an occupation such as a 
janitor, laborer, or food service or similar duties if his 
chronic alcoholism is excluded from the disability picture.  
The remaining disabilities, which have been described in 
detail above, contribute to moderate impairment but there is 
no evidence, aside from the veteran's own statements, that 
such disabilities preclude employment.  The Board places 
greater weight on the objective medical records, described 
above, than  it does on the veteran's statements.  Upon 
consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled and unemployable.  An 
allowance of pension benefits based on extra-schedular 
criteria is thus not warranted.  

Conclusion

For the reasons and bases discussed above, the Board is not 
persuaded that the veteran's disabilities, aside from 
alcoholism, are so incapacitating as to preclude the 
performance of substantially gainful employment.  The 
preponderance of the evidence is against his claim.  Thus, 
the Board finds that the veteran is not entitled to the 
benefit of the doubt, and that his claim of entitlement to 
permanent and total disability rating for pension purposes is 
denied.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

